United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE ARMY,TACOM FMX,
Fort Leonard Wood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0714
Issued: August 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On February 19, 2019 appellant filed a timely appeal from a November 23, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral carpal
tunnel syndrome and left trigger thumb causally related to the accepted factors of his federal
employment.
FACTUAL HISTORY
On May 11, 2018 appellant, then a 52-year-old small arms repairer, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral carpal tunnel syndrome due to
1

5 U.S.C. § 8101 et seq.

factors of his federal employment including intense repetitive motions when servicing weapons.
He noted that he first became aware of his claimed condition on August 15, 2016 and first realized
that his condition was caused or aggravated by his federal employment on May 12, 2017. In a
statement, appellant attributed his condition to repetitive motions, used approximately 40 to 60
times per day, while performing services equaling five hours per day, five days a week, on
approximately 150 weapons per week.
In a report dated May 12, 2017, Dr. Stephen Williamson, Board-certified in occupational
medicine, diagnosed bilateral carpal tunnel syndrome and left trigger thumb and advised appellant
to wear a splint at night and gloves. Additionally, in an examination report dated October 16,
2017, Dr. Mohammad Choudhary, a Board-certified neurologist, reviewed an electromyogram and
nerve conduction velocity (EMG/NCV) study and concluded that appellant’s condition was
consistent with bilateral carpal tunnel syndrome.
In a development letter dated May 17, 2018, OWCP advised appellant of the factual and
medical deficiencies of his claim. It provided a questionnaire for his completion to establish the
employment factors alleged to have caused or contributed to his medical condition and requested
a medical report from his attending physician explaining how and why his federal work activities
caused, contributed to, or aggravated his medical condition. In a separate development letter of
even date, OWCP requested that the employing establishment provide additional information
regarding appellant’s occupational disease claim, including comments from a knowledgeable
supervisor regarding the accuracy of appellant’s statements, and a copy of appellant’s position
description and physical requirements of his position. It afforded him and the employing
establishment 30 days to submit the necessary evidence.
On May 23, 2018 C.S., appellant’s supervisor, submitted a letter providing a description
of appellant’s work activities, work environment, and relevant precautions implemented in the
performance of these tasks. He indicated that appellant’s work activities required him to turn the
barrel of different rifles with moderate effort to ensure each barrel was secure. C.S. estimated that
each repairman services approximately 40 rifles per day. He noted that each repairman is also
provided mechanic gloves, hearing protection gear, eye protection goggles, steel toe boots, as well
as two 15-minute breaks and a half-hour lunch break as precautionary measures.
By decision dated June 18, 2018, OWCP denied appellant’s claim finding that the evidence
submitted was insufficient to establish that his diagnosed medical conditions were causally related
to the accepted factors of his federal employment. It concluded, therefore, that he had not met the
requirements to establish an employment-related injury or condition.
OWCP continued to receive medical evidence. In a progress note dated June 27, 2017,
Dr. Charles S. Harriman, a Board-certified family practitioner, noted that appellant presented with
complaints of bilateral hand pain that was getting worse. He also noted that appellant had difficulty
grasping at work and had developed a nodular mass along his distal second flexor tendon. In a
progress note dated September 28, 2017, Dr. Victoria Kubik, a Board-certified orthopedic
surgeon, noted that appellant presented with bilateral hand numbness and tingling consistent with
carpal tunnel syndrome.

2

On August 16, 2018 appellant requested reconsideration and submitted new evidence in
support of his claim.
In a July 12, 2017 report, Dr. Harriman opined that appellant’s condition was caused by
the recurrent forceful hand and wrist manipulation experienced during the performance of his work
duties and not related to any other discovered personal activities. Appellant also provided
Dr. Harriman’s June 13, 2018 progress notes, which detailed his job duties, as described to
Dr. Harriman. In a work restriction report dated July 12, 2018, Dr. Harriman limited appellant to
no lifting over 15 pounds and no twisting or flexing of his wrists for 30 days.
By decision dated November 23, 2018, OWCP denied modification of its prior decision
finding that appellant had not submitted rationalized medical evidence establishing causal
relationship between his diagnosed conditions and the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.6

2

Supra note 1.

3

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
5

S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome and left trigger thumb causally related to the accepted factors of his federal
employment.
In his July 12, 2018 medical report, Dr. Harriman concluded that appellant’s condition was
caused by his job tasks and was not related to any other discovered external activities. He
specifically opined that appellant’s bilateral carpal tunnel syndrome is “without doubt and as a
statement of medical fact caused by the recurrent forceful hand and wrist manipulation experienced
during the performance of his assigned duties.” While Dr. Harriman supported causal relationship,
he did not identify specific work duties which allegedly caused or contributed to appellant’s
bilateral carpal tunnel syndrome nor did he offer medical rationale explaining how and why he
opined that appellant’s work activities could result in the diagnosed conditions. The Board has
frequently explained that conclusory medical opinions are entitled to little probative weight and
are insufficient to support a causal relationship claim.9 Appellant also submitted reports of
Dr. Harriman dated July 12, 2017, and June 13 and 27, 2018 which do not contain and opinion on
causal relationship. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10 For these reasons, Dr. Harriman’s reports are insufficient to establish a causal
relationship.
In his May 12, 2017 report, Dr. Williamson made note of appellant’s bilateral hand pain
and advised that he wear gloves and a splint at night. However, he did not opine as to the cause
of appellant’s condition. As noted medical evidence that does not offer an opinion on causal
relationship is of no probative value.11 Therefore, Dr. Williamson’s report is insufficient to
establish appellant’s claim.

7

M.B., Docket No. 17-1999 (issued November 13, 2018).

8

M.L., Docket No. 18-1605 (issued February 26, 2019).

9

M.E., Docket No. 18-0330 (issued September 14, 2018); A.D., 58 ECAB 149 (2006).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

Id.

4

Similarly, Dr. Choudhary found in his October 16, 2017 examination report that the
EMG/NCV study performed on that date demonstrated that appellant’s condition was consistent
with bilateral carpal tunnel syndrome. He did not address causal relationship between appellant’s
bilateral carpal tunnel syndrome and the factors of his federal employment. As such,
Dr. Choudhary’s report is also of no probative value on the issue of causal relationship.12
In her September 28, 2017 progress note, Dr. Kubik noted bilateral hand numbness and
tingling consistent with carpal tunnel syndrome. However, she did not opine as to the cause of
appellant’s condition. As noted above, medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.13
As appellant has not submitted rationalized medical evidence establishing that his bilateral
carpal tunnel syndrome and left trigger thumb is causally related to the accepted factors of his
federal employment, the Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral carpel
tunnel syndrome and left trigger thumb causally related to the accepted factors of his federal
employment.

12

Id.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

